Exhibit 10.12D

EXECUTION VERSION

 

 

 

FOURTH

LOAN AND SECURITY AGREEMENT SUPPLEMENT

among

SBA PROPERTIES, LLC,

SBA SITES, LLC,

SBA STRUCTURES, LLC,

SBA INFRASTRUCTURE, LLC,

SBA MONARCH TOWERS III, LLC,

SBA 2012 TC ASSETS PR, LLC,

SBA 2012 TC ASSETS, LLC,

SBA TOWERS IV, LLC,

SBA MONARCH TOWERS I, LLC,

SBA TOWERS USVI, INC.,

SBA GC TOWERS, LLC,

SBA TOWERS VII, LLC

SBA TOWERS V, LLC

SBA TOWERS VI, LLC

as Closing Date Borrowers,

and

MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION,

as Servicer on behalf of Deutsche Bank Trust Company Americas, as Trustee

dated as of March 9, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 



 

Section 1.01

   Definitions      2  

ARTICLE II

 

2018-1C COMPONENT AND 2018-1R COMPONENT DETAILS

 



 

Section 2.01

   2018-1C Component and 2018-1R Component Details      3  

ARTICLE III

 

MORTGAGE LOAN INCREASE

 



 

Section 3.01

   Loan Increase      5  

Section 3.02

   Use of Proceeds      6  

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BORROWERS

 



 

Section 4.01

   Representations and Warranties      6  

Section 4.02

   Amendments to Exhibits and Schedules to the Loan Agreement      6  

ARTICLE V

 

GENERAL PROVISIONS

 



 

Section 5.01

   Governing Law      7  

Section 5.02

   Severability      7  

Section 5.03

   Counterparts      7  

ARTICLE VI

 

APPLICABILITY OF THE LOAN AGREEMENT

 



 

Section 6.01

   Applicability      7  

 

-i-



--------------------------------------------------------------------------------

FOURTH LOAN AND SECURITY AGREEMENT SUPPLEMENT

FOURTH LOAN AND SECURITY AGREEMENT SUPPLEMENT (this “Loan Agreement
Supplement”), dated as of March 9, 2018, and entered into by and among SBA
PROPERTIES, LLC, a Delaware limited liability company (“SBA Properties”), SBA
SITES, LLC, a Delaware limited liability company (“SBA Sites”), SBA STRUCTURES,
LLC, a Delaware limited liability company (“SBA Structures”), SBA
INFRASTRUCTURE, LLC, a Delaware limited liability company (“SBA
Infrastructure”), SBA MONARCH TOWERS III, LLC, a Delaware limited liability
company (“SBA Monarch III”), SBA 2012 TC ASSETS PR, LLC, a Delaware limited
liability company (“SBA TC PR”), SBA 2012 TC ASSETS, LLC, a Delaware limited
liability company (“SBA TC”), SBA TOWERS IV, LLC, a Delaware limited liability
company (“SBA Towers IV”), SBA MONARCH TOWERS I, LLC, a Delaware limited
liability company (“SBA Monarch I”), SBA TOWERS USVI, INC., a U.S. Virgin
Islands corporation (“SBA USVI”), SBA GC TOWERS, LLC, a Delaware limited
liability company (“SBA GC”), SBA TOWERS VII, LLC, a Delaware limited liability
company (“SBA Towers VII”), SBA TOWERS V, LLC, a Delaware limited liability
company (“SBA Towers V”) and SBA TOWERS VI, LLC, a Delaware limited liability
company (“SBA Towers VI” and, collectively with SBA Properties, SBA Sites, SBA
Structures, SBA Infrastructure, SBA Monarch III, SBA TC PR, SBA TC, SBA
Towers IV, SBA Monarch I, SBA USVI, SBA GC, SBA Towers VII and SBA Towers V, the
“Closing Date Borrowers” and, each individually, a “Closing Date Borrower”), and
MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION, as servicer
(the “Servicer”), on behalf of DEUTSCHE BANK TRUST COMPANY AMERICAS, as trustee
(the “Trustee”) under that certain Amended and Restated Trust and Servicing
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Trust Agreement”) dated as of October 15, 2014 among SBA DEPOSITOR
LLC (the “Depositor”), the Servicer and the Trustee.

RECITALS

WHEREAS, the Closing Date Borrowers are the Borrowers under a Second Amended and
Restated Loan and Security Agreement, dated as of October 15, 2014, as
supplemented and amended by the First Loan and Security Agreement Supplement and
Amendment, dated as of October 14, 2015, the Second Loan and Security Agreement
Supplement, dated as of July 7, 2016 and the Third Loan and Security Agreement
Supplement and Amendment, dated as of April 17, 2017 (the “Loan Agreement”),
among the Closing Date Borrowers and the Servicer on behalf of the Trustee;

WHEREAS, pursuant to Section 3.2 of the Loan Agreement, the Closing Date
Borrowers desire to effect a Loan Increase in an amount equal to $673,700,000
(the “Fourth Mortgage Loan Increase”), in the form of (i) one (1) component in
an amount equal to $640,000,000 designated as the 2018-1C Component (the
“2018-1C Component”) and (ii) one (1) component in an amount equal to
$33,700,000 designated as the 2018-1R Component (the “2018-1R Component”), and
the Lender has agreed to the Fourth Mortgage Loan Increase and to advance the
amount of the Fourth Mortgage Loan Increase;

 

-1-



--------------------------------------------------------------------------------

WHEREAS, each of the 2018-1C Component and the 2018-1R Component constitutes a
Component as defined in the Loan Agreement;

WHEREAS, the Closing Date Borrowers and the Lender have agreed to certain
amendments to the Loan Agreement in accordance with Section 14.3 thereof;

WHEREAS, the Closing Date Borrowers and the Lender intend these recitals to be a
material part of this Loan Agreement Supplement; and

WHEREAS, all things necessary to make this Loan Agreement Supplement the valid
and legally binding obligation of the Closing Date Borrowers in accordance with
its terms, for the uses and purposes herein set forth, have been done and
performed.

NOW, THEREFORE, it is mutually covenanted and agreed as follows:

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01  Definitions. All defined terms used herein and not defined herein
shall have the meanings ascribed to such terms in the Loan Agreement. All words
and phrases defined in the Loan Agreement shall have the same meanings in this
Loan Agreement Supplement, except as otherwise appears in this Article. In
addition, the following terms have the following meanings in this Loan Agreement
Supplement unless the context clearly requires otherwise:

“2018-1C Component” shall have the meaning ascribed to it in the Recitals
hereto.

“2018-1C Note” shall have the meaning ascribed to it in Section 3.01(b) hereof.

“2018-1C Securities” shall mean the Series 2018-1C securities issued by the SBA
Tower Trust pursuant to the Trust Agreement corresponding to the 2018-1C
Component.

“2018-1R Component” shall have the meaning ascribed to it in the Recitals
hereto.

“2018-1R Note” shall have the meaning ascribed to it in Section 3.01(b) hereof.

“2018-1R Securities” shall mean the Series 2018-1R securities issued by the SBA
Tower Trust pursuant to the Trust Agreement corresponding to the 2018-1R
Component.

“Additional Closing Date” shall mean March 9, 2018.

“Anticipated Repayment Date” shall have the meaning ascribed to it in
Section 2.01(a)(iv) hereof.

 

-2-



--------------------------------------------------------------------------------

“Component Rate” shall mean, for each of the 2018-1C Component and the 2018-1R
Component, the applicable rate per annum set forth in respect of such Component
in Section 2.01(a)(i) hereof.

“Fourth Mortgage Loan Increase” shall have the meaning ascribed to it in the
Recitals hereto.

“Loan Agreement” shall have the meaning ascribed to it in the Recitals hereto.

“Maturity Date” shall mean the date set forth in Section 2.01(a)(iii) hereof.

“Mortgage File” shall have the meaning ascribed to it in the Trust Agreement.

“Post-ARD Additional Interest Rate” shall have the meaning ascribed to it in
Section 2.01(a)(ii) hereof.

“Yield Maintenance” shall have the meaning ascribed to it in Section 2.01(a)(iv)
hereof.

Words importing the masculine gender include the feminine gender. Words
importing persons include firms, associations and corporations. Words importing
the singular number include the plural number and vice versa. Additional terms
are defined in the body of this Loan Agreement Supplement.

In the event that any term or provision contained herein with respect to the
2018-1C Component or the 2018-1R Component shall conflict with or be
inconsistent with any term or provision contained in the Loan Agreement, the
terms and provisions of this Loan Agreement Supplement shall govern.

ARTICLE II

2018-1C COMPONENT AND 2018-1R COMPONENT DETAILS

Section 2.01  2018-1C Component and 2018-1R Component Details. (a) Except as
otherwise set forth below, each of the 2018-1C Component and the 2018-1R
Component authenticated and delivered under this Loan Agreement Supplement shall
consist of one (1) Component having:

(i)  The designation, the initial Component Principal Balance and the Component
Rate set forth below.

 

Component    Initial Component
Principal Balance      Component Rate  

2018-1C Component

   $ 640,000,000        3.448 % 

2018-1R Component

   $ 33,700,000        4.949 % 

 

-3-



--------------------------------------------------------------------------------

(ii)  With respect to the 2018-1C Component only, Post-ARD Additional Interest
Rate determined by the Servicer to be the greater of (i) five percent (5%) and
(ii) the amount, if any, by which the sum of the following exceeds the Component
Rate for the 2018-1C Component: (x) the yield to maturity (adjusted to a
“mortgage equivalent basis” pursuant to the standards and practices of the
Securities Industry Association) on the Anticipated Repayment Date for the
2018-1C Component, of the United States Treasury Security having a term closest
to ten (10) years plus (y) 0.85% plus (z) five percent (5%). No Post-ARD
Additional Interest will accrue with respect to the 2018-1R Component.

(iii)  A Maturity Date which is the Due Date occurring in March 2048 or such
earlier date on which the final payment of principal of the Notes becomes due
and payable as provided in the Loan Agreement, whether at such Maturity Date, by
acceleration, or otherwise.

(iv)  With respect to the 2018-1C Component only, Yield Maintenance in an amount
equal to the excess, if any, of (i) the present value as of the date of
prepayment (by acceleration or otherwise) of all future installments of
principal and interest that the Closing Date Borrowers would otherwise be
required to pay on the 2018-1C Component (or portion thereof) on the related Due
Date from the date of such prepayment to and including the first Due Date that
occurs twelve months prior to the Anticipated Repayment Date for the 2018-1C
Component absent such prepayment, assuming the entire unpaid Principal Amount of
the 2018-1C Component is required to be paid on such Due Date, with such present
value determined by the use of a discount rate equal to the sum of (x) the yield
to maturity (adjusted to a “mortgage equivalent basis” pursuant to the standards
and practices of the Securities Industry Association), on the Due Date relating
to the date of such prepayment, of the United States Treasury Security having
the maturity closest to the Distribution Date that occurs twelve months prior to
the Assumed Final Distribution Date related to the Due Date in March 2023 (such
date with respect to each of the 2018-1C Component and the 2018-1R Component,
the “Anticipated Repayment Date”) for the 2018-1C Component plus (y) 0.50% over
(ii) the Component Principal Balance of the 2018-1C Component (or portion
thereof) on the date of such prepayment. No Yield Maintenance is payable in
connection with any prepayment of the 2018-1C Component that occurs less than
twelve months prior to the Anticipated Repayment Date for the 2018-1C Component.
No Yield Maintenance is payable in connection with any repayment of the 2018-1R
Component at any time.

(v)  Interest shall accrue on each of the (i) 2018-1C Component and the
corresponding 2018-1C Note and (ii) 2018-1R Component and the corresponding
2018-1R Note, from and including the Additional Closing Date.

 

-4-



--------------------------------------------------------------------------------

(b)  There are no scheduled principal payments in respect of either the 2018-1C
Component or the 2018-1R Component, and the Closing Date Borrowers shall not be
required to pay any principal of the 2018-1C Component or the 2018-1R Component
prior to the Anticipated Repayment Date, other than after the occurrence and
during the continuation of an Amortization Period or an Event of Default as
provided in the Loan Agreement or as otherwise required under the terms of the
Loan Documents.

ARTICLE III

MORTGAGE LOAN INCREASE

Section 3.01 Loan Increase. (a) Pursuant to Section 3.2 of the Loan Agreement,
the Lender and the Closing Date Borrowers agree to the Fourth Mortgage Loan
Increase corresponding to the 2018-1C Component and the 2018-1R Component.

(b)  On the Additional Closing Date, each Closing Date Borrower shall execute
and deliver to the Trustee (i) a promissory note payable to the order of the
Trustee evidencing the 2018-1C Component, in the initial principal amount equal
to $640,000,000 (the “2018-1C Note”) and (ii) a promissory note payable to the
order of the Trustee evidencing the 2018-1R Component, in the initial principal
amount equal to $33,700,000 (the “2018-1R Note”). Each of the 2018-1C Note and
the 2018-1R Note shall bear interest on the unpaid principal amount thereof at
the applicable Component Rate set forth in respect of such Component in
Section 2.01(a)(i) hereof and mature on the Maturity Date set forth in
Section 2.01(a)(iii) hereof.

(c)  The Closing Date Borrowers hereby agree that they will deliver to and
deposit with, or cause to be delivered to and deposited with, the Servicer, on
or before the Additional Closing Date (or, if any of the following items are not
in the actual possession of the Closing Date Borrowers, as soon as reasonably
practical, but in any event within 90 days after the Additional Closing Date):
(i) the documents with respect to the Fourth Mortgage Loan Increase required for
the Mortgage File (other than the 2018-1C Note and the 2018-1R Note referred to
in Section 3.01(b) hereof) and (ii) originals or copies of all other documents,
certificates and opinions in the possession or under the control of the Closing
Date Borrowers with respect to the Fourth Mortgage Loan Increase that are
necessary for the ongoing servicing and administration of the Loan.

(d)  The Closing Date Borrowers hereby represent and warrant to the Lender that
each condition of Section 3.2 of the Loan Agreement in respect of the Fourth
Mortgage Loan Increase has been satisfied, as of the Additional Closing Date,
including the delivery to:

(i)  the Servicer of an opinion of counsel satisfying the requirements of
Section 3.2(A)(vi) of the Loan Agreement;

(ii)  the Trustee of the list required to be delivered pursuant to
Section 3.2(A)(x) of the Loan Agreement of the Mortgaged Sites encumbered by
Deeds of Trust being amended in connection with the Fourth Mortgage Loan
Increase, identified by Site number, together with such other information with
respect to such Mortgaged Sites as shall have been reasonably requested by the
Trustee; and

 

-5-



--------------------------------------------------------------------------------

(iii)  the Servicer of an Officer’s Certificate dated as of the Additional
Closing Date to the effect set forth in Section 3.2(B) of the Loan Agreement.

(e)  The parties hereto agree that the Additional Closing Date is an Allocated
Loan Amount Determination Date, pursuant to Section 11.8 of the Loan Agreement,
the Servicer has determined the Allocated Loan Amounts for each Site after
giving effect to the Fourth Mortgage Loan Increase, as described herein, based
on information provided to it by the Manager, and until any subsequent Allocated
Loan Amount Determination Date, such Allocated Loan Amounts shall be as set
forth on Exhibit B hereto.

Section 3.02    Use of Proceeds.    The proceeds from the sale of the 2018-1C
Securities and the 2018-1R Securities shall be used to fund the Fourth Mortgage
Loan Increase and the proceeds of the Fourth Mortgage Loan Increase shall be
used to (i) prepay a portion of the 2013-1C Component and the 2013-1D Component,
including accrued and unpaid interest thereon, (ii) pay all recording fees and
taxes, reasonable out of pocket costs and expenses incurred by the Lender,
including reasonable legal fees and expenses of counsel to the Lender, and other
costs and expenses approved by the Lender (which approval will not be
unreasonably withheld or delayed) related to the 2018-1C Component and the
2018-1R Component; and (iii) pay all fees and expenses incurred by the Closing
Date Borrowers.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BORROWERS

Section 4.01    Representations and Warranties.    (a)  Each Closing Date
Borrower hereby represents and warrants to the Lender that, as to itself and its
Sites, each of the representations and warranties set forth in Article IV of the
Loan Agreement is true as of the Additional Closing Date.

(b)  Each of the Closing Date Borrowers hereby represents and warrants to the
Lender that each condition of Section 3.2 of the Loan Agreement and Section 3.25
of the Trust Agreement have been satisfied as of the Additional Closing Date.

Section 4.02    Amendments to Exhibits and Schedules to the Loan Agreement.

(a)  The parties hereto agree that Exhibits B, C and D of the Loan Agreement are
hereby deleted in their entirety and replaced by Exhibits B, C and D hereto.

(b)  The parties hereto agree that Schedules 4.25, 4.26 and 4.27 of the Loan
Agreement are hereby deleted in their entirety and replaced by Schedules 4.25,
4.26 and 4.27, respectively, hereto.

 

-6-



--------------------------------------------------------------------------------

ARTICLE V

GENERAL PROVISIONS

Section 5.01    Governing Law. THIS LOAN AGREEMENT SUPPLEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE
CLOSING DATE BORROWERS IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY NEW YORK
STATE COURT OR UNITED STATES FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN,
THE CITY OF NEW YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR IN RELATION TO THE LOAN AGREEMENT, THIS LOAN AGREEMENT SUPPLEMENT OR THE
OTHER LOAN DOCUMENTS.

Section 5.02    Severability.    In case any provision in this Loan Agreement
Supplement shall be invalid, illegal or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 5.03    Counterparts.    This Loan Agreement Supplement may be executed
in any number of counterparts, each of which so executed shall be deemed to be
an original, but all such respective counterparts shall together constitute but
one and the same instrument. Delivery of an executed counterpart of a signature
page of this Loan Agreement Supplement in Portable Document Format (PDF) or by
facsimile transmission shall be as effective as delivery of a manually executed
original counterpart of this Loan Agreement Supplement.

ARTICLE VI

APPLICABILITY OF THE LOAN AGREEMENT

Section 6.01    Applicability. The provisions of the Loan Agreement are hereby
ratified, approved and confirmed, as supplemented and amended by this Loan
Agreement Supplement. The representations, warranties and covenants contained in
the Loan Agreement (except as expressly modified herein) are hereby reaffirmed
with the same force and effect as if fully set forth herein and made again as of
the Additional Closing Date.

[SIGNATURE PAGE FOLLOWS]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Closing Date Borrowers and the Servicer on behalf of the
Trustee have caused this Loan Agreement Supplement to be duly executed by their
respective officers, thereunto duly authorized, all as of the day and year first
above written.

 

SBA PROPERTIES, LLC, as Closing Date Borrower     SBA SITES, LLC, as Closing
Date Borrower By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Executive Vice
President and General Counsel       Title:   Executive Vice President and
General Counsel

 

SBA STRUCTURES, LLC, as Closing Date Borrower

    SBA INFRASTRUCTURE, LLC, as Closing Date Borrower By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Executive Vice
President and General Counsel       Title:   Executive Vice President and
General Counsel

 

SBA MONARCH TOWERS III, LLC, as Closing Date Borrower     SBA 2012 TC ASSETS PR,
LLC, as Closing Date Borrower By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Executive Vice
President and General Counsel       Title:   Executive Vice President and
General Counsel

 

SBA 2012 TC ASSETS, LLC, as Closing Date Borrower     SBA TOWERS IV, LLC, as
Closing Date Borrower By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Executive Vice
President and General Counsel       Title:   Executive Vice President and
General Counsel



--------------------------------------------------------------------------------

SBA MONARCH TOWERS I, LLC, as Closing Date Borrower     SBA TOWERS USVI, INC.,
as Closing Date Borrower By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Executive Vice
President and General Counsel       Title:   Executive Vice President and
General Counsel

 

SBA GC TOWERS, LLC, as Closing Date Borrower     SBA TOWERS VII, LLC, as Closing
Date Borrower By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Executive Vice
President and General Counsel       Title:   Executive Vice President and
General Counsel

 

SBA TOWERS V, LLC, as Closing Date Borrower     SBA TOWERS VI, LLC, as Closing
Date Borrower By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt       Name:   Thomas P. Hunt   Title:   Executive Vice
President and General Counsel       Title:   Executive Vice President and
General Counsel



--------------------------------------------------------------------------------

MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION, as Servicer

    By:  

/s/ David A. Eckels

        Name:   David A. Eckels           Title:   Senior Vice President        